 
EXHIBIT 10.1


AMENDMENT NO. 13
TO
CREDIT AGREEMENT
 


THIS AMENDMENT NO. 13 is entered into effective as of the 30th day of June,
2009, by and between WINLAND ELECTRONICS, INC., a Minnesota corporation (the
“Borrower”) and M&I MARSHALL & ILSLEY BANK, a banking corporation organized and
existing under the laws of Wisconsin (“Bank”).


WHEREAS, Borrower and the Bank have entered into that certain Credit and
Security Agreement dated as of June 30, 2003, as amended (the “Credit
Agreement”) pursuant to which Bank has agreed to provide a revolving credit
facility to Borrower on the terms and conditions contained therein; and


WHEREAS, Borrower and Bank desire to amend certain provisions of the Credit
Agreement.


NOW, THEREFORE, Bank and Borrower hereby agree as follows:


1. Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.
 
2. Maturity Date.  The definition of “Maturity Date” as set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting the date “June 30, 2009”,
and replacing it with the date “June 28, 2010”.
 
3. LIBOR Rate.  The definition of “LIBOR Rate” as set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting clause (ii) of said
definition in its entirety and replacing the same with the following: “(ii)
three percent (3.00%)”.
 
4. Interest.  Section 2.6(a) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and replacing the same with the following:
 
    “(a)           Note.  Except as set forth in Sections 2.6(b), 2.6(c) and
2.6(d), the outstanding principal balance of the Revolving Note shall bear
interest at the greater of (i) four and one-half percent (4.50%) per annum, or
(ii) the LIBOR Rate.”
 
5. Tangible Net Worth Covenant.  Section 6.12 of the Credit Agreement is hereby
amended by deleting the text of said Section in its entirety and replacing the
same with the following: “The Borrower will maintain its Tangible Net Worth, on
a consolidate basis with all Subsidiaries, as of the end of each fiscal quarter
commencing with the fiscal quarter ending June 30, 2009, at not less than
$8,000,000.00.
 
6. Miscellaneous.  Except as specifically set forth herein, the Credit Agreement
shall remain in full force and effect, with no other modification or
waiver.  This Amendment shall be governed by, and construed in accordance with,
the laws of the State of Wisconsin.  This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same agreement.  The Borrower hereby
restates and reaffirms its obligation under the Credit Agreement to pay on
demand all costs and expenses, including (without limitation) attorneys’ fees,
incurred by the Lender in connection with the Obligations, this Amendment, the
Loan Documents, and any other document or agreement related hereto, and the
transactions contemplated hereby.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 13 to
Credit Agreement to be executed as of the day and year first written above.
 
 

 M&I Marshall & Ilsley Bank   Winland Electronics, Inc.               By:
/s/  Melody Holland-Rehder
 
By:
/s/  Glenn A. Kermes     Melody Holland-Rehder     Glenn A. Kermes     Its Vice
President     Chief Financial Officer              

 
 

                    By:
/s/  Steven L. Nichols
 
 
      Steven L. Nichols           Its Senior Vice President                    